Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are canceled.  Claims 19-36 are pending.

Request for Interview
 Examiner notes that interview held on 6/3/2022 and amendments proposed at that time did not result in moving prosecution forward.  However, a follow-up interview after receipt of this Final Action might aid in compact prosecution.  Applicant is invited to contact Examiner to request an interview.

Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “syntactic reference” of claim 28  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is further noted that Applicant’s remarks, page 20, indicate the syntactic b’ as “indicating the change to contract b included in new block 4”; however, this feature of the drawings is not labelled as such in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Applicant Remarks
 With regard to the rejection under 35 USC 101, Applicant’s remarks have been considered and are persuasive.  Examiner notes that in view of claim amendments, the claims are more clearly directed to receiving input regarding information of a first smart contract, identifying a decision to update a term of a first smart contract, updating and determining a new state of a ledger based on re-execution of contracts.   Consequently, the recited “smart contracts” are interpreted as “code” rather than legal interactions, and the claims are therefore interpreted as being directed to making changes to code and resultant states based upon received information and decisions to update.  Since updating code does not fall within one of the grouping of abstract ideas, the broadened claims are interpreted as not comprising an abstract idea and the rejection under 35 USC 101 is therefore withdrawn.
With regard to the rejections under 35 USC 112(b), the rejections from paragraphs 15-18 of the non-final action dated 9/27/2021 have been overcome by claim amendments.  However, claim amendments have introduced new grounds of rejection as discussed further below.

With regard to the rejections under 35 USC 102, and 35 USC 103, Applicant’s remarks have been considered but are deemed moot in view of new grounds of rejection necessitated by claim amendments. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 28, the claim recites, “…wherein the memory and computer program code are further configured to, with the processor, cause the apparatus to: include in said new block a syntactic reference to said decision to change said first smart contract…” (Emphasis added). However, Applicant’s specification does not disclose a “syntactic reference”; consequently, the user of the term comprises new matter. Furthermore, block 4 of Figure 3 appears to indicate smart contract output, not a reference to a decision to change a smart contract.  The claim is therefore rejected for failing to comply with the written description requirement.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 19, 27, 35, the claims recite, “…identifying…a decision to update at least one previously recorded term of a first smart contract after the first smart contract has been recorded in the blockchain, the decision to update the at least one previously recorded term prescribing one or more changes in the ledger already recorded in one or more existing blocks of the blockchain…”  The amended language, “decision to update the at least one previously recorded term prescribing one or more changes in the ledger” recites the “previously recorded term” as prescribing one or more changes in the ledger.  However, the previously recorded term does not prescribe the changes; the updated term of the new or amended smart contract (“c” in Applicant’s specification), when executed, prescribes the changes. The claims are therefore unclear. Dependent claims 20-26, 28-34, and 36 inherit the same deficiency and are rejected for the same reasons. 

With regard to claims 19, 27, 35, the claims recite, “…identifying…a decision to update at least one previously recorded term of a first smart contract after the first smart contract has been recorded in the blockchain, the decision to update the at least one previously recorded term prescribing one or more changes in the ledger already recorded in one or more existing blocks of the blockchain… updating the ledger, using the at least one network interface of the node, with adding to a current end of the blockchain a new block indicating a new state of the ledger, without changing any existing blocks of the blockchain.”  The language, “…the decision to update the at least one previously recorded term prescribing one or more changes in the ledger already recorded in one or more existing blocks of the blockchain…,” recites ‘prescribing changes in the ledger already recorded’.  However, the further language, “…updating the ledger…without changing any existing blocks of the blockchain,” recites the update as being made without changing existing blocks.  Consequently, the decision to update terms prescribing changes in the ledger already recorded in blocks of the blockchain, without changing any blocks of the blockchain, is unclear.  Dependent claims 20-26, 28-34, and 36 inherit the same deficiency and are rejected for the same reasons.  

With regard to claims 19, 27, 35, the claims recite, “…updating the ledger, using the at least one network interface of the node, with adding to a current end of the blockchain a new block indicating a new state of the ledger, without changing any existing blocks of the blockchain, to update the at least one previously recorded term of the first smart contract;  determining the new state of the ledger based on  re-execution of operations of the   first smart contract and one or more other smart contracts recorded in the one or more existing blocks of the blockchain after a block recording an operation of the first smart contract, and the update to the at least one previously recorded term of the first smart contract.”  The claims first recite updating the ledger with a new block indicating a new state, and subsequently recite determining the new state of the ledger based on re-execution of operations.  Since the ledger state is recited as being updated prior to the determining of the new state, the claims are unclear.  For purposes of examination, the order of the limitations are interpreted as ‘determining the new state’ limitation followed by  the ‘updating the ledger’ limitation. Dependent claims 20-26, 28-34, and 36 inherit the same deficiency and are rejected for the same reasons.

With regard to claims 19, 27, 35, the claims recite, “…determining the new state of the ledger based on  re-execution of operations of the   first smart contract and one or more other smart contracts recorded in the one or more existing blocks of the blockchain after a block recording an operation of the first smart contract, and the update to the at least one previously recorded term of the first smart contract.”  The determining is recited as being based on re-execution of the first and other smart contracts recorded in the blockchain, as well as the update to the first smart contract. However, the claim does not recite the determining as being based on executing any code or smart contract comprising the update to the first smart contract.  The claim recites only basing the determining on the re-execution of the original contracts and the update, not executing a contract comprising the update.  The claims are therefore unclear.  
It is further noted that Applicant’s remarks indicate the interpretation is intended to encompass an update comprising a change to a term as written into the code of the smart contract.  For purposes of examination, the limitations are interpreted as “…determining the new state of the ledger based on  re-execution of operations of the   first smart contract and one or more other smart contracts, where the re-execution comprises operations associated with new terms which update the at least one previously recorded term of the first smart contract.” Dependent claims 20-26, 28-34, and 36 inherit the same deficiency and are rejected for the same reasons.
 

 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 19, 20, 27, 28, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US Publication 2018/0005186 ; where provisional 62/427553 has been checked for support and provides benefit of priority to 11/29/2016), in further view of “Smart Contracts are Immutable — That’s Amazing”, downloaded from https://tjayrush.medium.com/smart-contracts-are-immutable-thats-amazing-and-it-sucks-e0fbc7b0ec16 2016, dated 2016 and attached as PDF file).
With regard to claims 19, 27, 35, Hunn discloses  A method, comprising: receiving, at a node forming part of a group of nodes operating a distributed ledger network comprising a blockchain ([60], “…“smart contract” refers to “smart contract” code that is generally considered d code executed between two or more nodes that instantiates transactions or other data on a ledger or blockchain using a blockchain or distributed ledger system, or another similar system (e.g. a ‘blockchain’ database or other database with blockchain or distributed ledger features)…”; [72], “…The execution environment is preferably either a distributed or decentralized execution environment. In one variation, the execution environment is a P2P network, wherein the formation and execution of a COG can be distributed across different nodes of the P2P network. Nodes may be distributed servers and/or user devices (e.g. contracting parties that use the system and method) that run a network daemon, or any other appropriate node type or mechanism…”), 
an input regarding information of a first smart contract using at least one: network interface of the node ([216]-[218], “…The system and method may synchronize repositories between the parties by exchanging cryptographically signed commits between contracting parties, or other alternative method. Commits may be exchanged using any appropriate method (which may include, but is not limited to, a versioning server, virtual machine, BDL)… These commits represent the new state of the contract. When a changeset is submitted by one party, the other parties are preferably notified and may accept or reject the proposed changes to the contract (FIG. 27)…”; where the BDL (blockchain/distributed ledger) is broadly interpreted as comprising a network interface of the node; see also figures 41, 42);
identifying, at the node forming part of the group of nodes operating the distributed ledger network comprising the blockchain, a decision to update at least one previously recorded term of a first smart contract after the first smart contract has been recorded in the blockchain ([218], “…Commits may be exchanged using any appropriate method (which may include, but is not limited to, a versioning server, virtual machine, BDL). Commits (like any object in the graph data structure) may also be simultaneously stored in other storage mediums (e.g. a database, BDL) in addition to the graph data structure. These commits represent the new state of the contract…”), the decision to update the at least one previously recorded term prescribing one or more changes in the ledger already recorded in one or more existing blocks of the blockchain ([218], “…When a changeset is submitted by one party, the other parties are preferably notified and may accept or reject the proposed changes to the contract (FIG. 27). Multi-signature or any other appropriate method may be used to sign commits between parties…”); and 
updating the ledger, using the at least one network interface of the node, with adding to a current end of the blockchain a new block indicating a new state of the ledger, without changing any existing blocks of the blockchain, to update the at least one previously recorded term of the first smart contract (Figure 35 where blocks are not changed; rather, new blocks are appended to the blockchain to reflect the new state; Figure 20; Figure 35; [52], “…Contracts are also agreements that, by their nature, may be subject to frequent state change. Those changes may be initiated by the contracting parties, third parties, and/or physical world or other events pertaining to the contract. Changes may occur throughout the entire lifecycle of a contract from negotiation through to performance, renegotiation, amendment, completion, or termination. Changes may occur to the substance of the contract terms and conditions (e.g. if can amendment is agreed between the parties in accordance with the terms of the previously executed contract, or a substitute/replacement contract is executed), and/or the state of the various aspects of the performance of the contract after it is executed (such as an event occurs to effect a term or condition, or otherwise effect/change an obligation, e.g. dynamic pricing). Given the importance of contractual relationships in the organization of economic activity it is vital that contracts are accurately and efficiently created, and remain verifiably accurate throughout the contract lifecycle.”; [54], “…Another significant feature of computable contracts is that contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) in different ways.”; [59], “…The data structure provides a versioned history of contractual state that can be used, amongst other applications… to push or otherwise store the state of the contract, or part thereof, to BDLs.”; [60], “…Herein, “smart contract” refers to “smart contract” code that is generally considered d code executed between two or more nodes that instantiates transactions or other data on a ledger or blockchain using a blockchain or distributed ledger system, or another similar system (e.g. a ‘blockchain’ database or other database with blockchain or distributed ledger features).”; [62], [236], “…Alternatively or in addition, objects from the graph data structure or parameters may be passed to ‘on-chain’/‘ion-ledger’ code. This creates a record between the contract data structure and the transaction(s) on a BDL. In a related BDL variation, data output can include executing pre-existing “smart contract” scripts deployed and invoked to a BDL”; [293], “…One such implementation of note would enable the logic of the contract and the graph data structure to execute transactions on, or otherwise add/append/broadcast data and/or objects to, one or more BDL structure(s) appended, linked, or otherwise connected to or used by the COG data structure as shown in exemplary FIGS. 24A, 24B, 35, 36, and 37.”; [218], “…An accepted commit changes the state of the contract logic for execution…”; Figure 18, Distributed ledger transaction , output=c; Figure 20. Sign and broadcast (BDL));  Fig 30)
determining the new state of the ledger based on  re-execution of operations of the   first smart contract and one or more other smart contracts recorded in the one or more existing blocks of the blockchain after a block recording an operation of the first smart contract, and the update to the at least one previously recorded term of the first smart contract (Figures 24 A, B, and Figure 35, showing updated temperature data, resulting in updated state, where, as noted above in the rejections under 35 USC 112(b), the limitation is interpreted as, “…determining the new state of the ledger based on  re-execution of operations of the   first smart contract and one or more other smart contracts, where the re-execution comprises operations associated with new terms which update the at least one previously recorded term of the first smart contract.”; note also that the blocks of the blockchain in Figure 35 are not changed; rather, new blocks are appended to the blockchain to reflect the new state; [304], “…These objects/data (and/or the external data they reference) may then be used, where appropriate, by the logic of the contract in the manner stated herein or any other appropriate manner (e.g. a state of a contract may be updated when a purchase order or letter of credit is issued and/or approved by the contracting parties). ‘On-chain’/‘on-ledger’ code may be implemented to automate workflows (e.g. approvals, signatures, etc.) using the ‘on-chain’/‘on-ledger’ data.”) ). 
Hunn discloses determining the new state of the ledger based on  re-execution of operations of the   first smart contract and one or more other smart contracts recorded in the one or more existing blocks of the blockchain after a block recording an operation of the first smart contract, and the update to the at least one previously recorded term of the first smart contract, as noted above, where the ‘update to the at least one previously recorded term of the first smart contract’ is interpreted as a data input value, such as temperature, received from oracle/API as noted in Figure 35.  Hunn does not specifically disclose the update to the term comprises an update to the code within the first smart contract.  It is further noted that the language ‘term of the first smart contract’ can be broadly interpreted to comprise a data input value as disclosed by Hunn.  However, in the interest of compact prosecution, it is noted that “Smart Contracts are Immutable — That’s Amazing”, discloses a method of updating a term of a first contract, where update to the term comprises an update to the code within the first smart contract (see Page 5, where smart contract was deployed with errors, “When I first started writing my EEAR code, I made a mistake. My contract keeps a list of registrants (obviously — it’s a registry), and in an effort to be generous and share some of the income from the contract (of which there has been about $3.50 US), I wrote a bit of code…This code contains at least two serious errors.”; page 6, “…So now what was I supposed to do? My only recourse was to write down each of the participant’s account addresses, the time and date they joined the registry, the amount they paid to join, and the comment they made to posterity. I then had to go back to the drawing board and modify my code to fix the problems. (I found other problems as well — I told you — I’m that type of programmer.) I then re-deployed my contract to a new Ethereum address.”).  It would have been obvious to one of ordinary skill in the art to have combined the method and system for updating ledger states based on smart contracts as disclosed by Hunn, with the modification of deploying a new contract with new code as disclosed by “Smart Contracts are Immutable — That’s Amazing” because such a feature would facilitate contract management by enabling correcting already-deployed, immutable smart contracts (see “Smart Contracts are Immutable — That’s Amazing”, page 3, last paragraph, disclosing the deployed contract’s immutability, and page 6 paragraph 6 disclosing correction by re-deployment).  
With regard to the further limitations of claim 27, Hunn discloses a processor and memory including computer program code, wherein the memory and computer program code are configured to, with the processor, cause the apparatus to perform the method steps ([332], “…systems and methods of the embodiment can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions can be executed by computer-executable components integrated with apparatuses and networks of the type described above. The computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component can be a processor…”)
 With regard to the further limitations of claim 35, Hunn discloses non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause an apparatus to perform method steps ([332], as cited above).

With regard to claims 20 and 28, Hunn in view of “Smart Contracts are Immutable — That’s Amazing” discloses the limitations of claims 19 and 27 as discussed above. Hunn further discloses including in said new block a reference to said decision to change said first smart contract ([304] and Figure 35, where the appending to the blockchain of the new block comprising new transaction and indicating new state, based on receipt of temperature data, is interpreted as a reference to decision to change the contract).  “Smart Contracts are Immutable — That’s Amazing” also discloses including in said new block a reference to said decision to change said first smart contract (page 6, paragraph 6, “…I then had to go back to the drawing board and modify my code to fix the problems. (I found other problems as well — I told you — I’m that type of programmer.) I then re-deployed my contract to a new Ethereum address.”, where the deployment of the contract to the blockchain comprises a reference to the decision to change the original, and the subsequent blocks representing transactions/state changes based upon the new contract similarly comprise references to the decision to change the original).  With regard to the new language of claim 28, “…include in said new block a syntactic reference to said decision to change said first smart contract…,” it is noted that the term syntactic reference comprises new matter as discussed above.  However, it is further noted that, based upon Applicant’s remarks, the term refers to the output variable which results from executing the new/updated contract.  In view of this interpretation, it is further noted that Hunn discloses such a feature; see, for example, temperature data input, and state update resulting in new transaction being sent to blockchain and recorded in block; see also Figure 24A/B where state 3, comprising temperature data input showing 90 degree increase results in state 4 comprising a lower value of $950.  Such input/output are reflected in the transactions sent to the blockchain and therefore the ‘decision to change the contract’ is recorded in the ‘syntactic reference’ of the transaction.

With regard to claim 36, Hunn in view of “Smart Contracts are Immutable — That’s Amazing” discloses the limitations of claim 19 as discussed above.  “Smart Contracts are Immutable — That’s Amazing” discloses the further limitations of the received input identifies an error in the first smart contract (page 5, paragraph 5, “…First, it sends all the ether to me — I am ‘owner’ because I deployed the contract. Secondly it spins through each existing registrant and gives zero dollars.”), the error related to the at least one previously recorded term of the first smart contract (page 3, paragraphs 2-3, “…When you’ve completed your smart contract code, you deploy it onto the Ethereum network. Deployment means the contract is compiled and then “stood up,” so it can run. The smart contract is located at its address, now and forever…”; page 6 first paragraphs, “…By the time I noticed this first mistake, I already had ten users…”, indicating the error was identified after the contract was deployed and recorded in the blockchain);
 wherein the decision to update the at least one previously recorded term of the first contract is a result of a decision to correct the error related to the at least one previously recorded term of the first smart contract (page 6, paragraphs 1-6, “…Worse yet even, I couldn’t change the code because the modified contract would be deployed to a different address and they would never find me…My only recourse was to write down each of the participant’s account addresses, the time and date they joined the registry, the amount they paid to join, and the comment they made to posterity. I then had to go back to the drawing board and modify my code to fix the problems. (I found other problems as well…)…”);
wherein the update to the at least one previously recorded term of the first smart contract corrects the identified error in the first smart contract with updating the at least one previously: recorded term of the first smart contract to a different term (page 6, paragraphs 1-6, “…Worse yet even, I couldn’t change the code because the modified contract would be deployed to a different address and they would never find me…My only recourse was to write down each of the participant’s account addresses, the time and date they joined the registry, the amount they paid to join, and the comment they made to posterity. I then had to go back to the drawing board and modify my code to fix the problems. (I found other problems as well…)…I then re-deployed my contract to a new Ethereum address.”);


Claims 21, 22, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US Publication 2018/0005186 ; where provisional 62/427553 has been checked for support and provides benefit of priority to 11/29/2016), in view of “Smart Contracts are Immutable — That’s Amazing”, downloaded from https://tjayrush.medium.com/smart-contracts-are-immutable-thats-amazing-and-it-sucks-e0fbc7b0ec16 2016, dated 2016 and attached as PDF file), in further view of Christidis (US Publication 2018/0096360), in further  view of Alas (US Publication 2018/0189312).
With regard to claims 21 and 29, Hunn in view of “Smart Contracts are Immutable — That’s Amazing” discloses the limitations of claims 19 and 27 as discussed above, but do not specifically disclose nodes provided with keys for voting.  However, Christidis discloses wherein said group of nodes operating said distributed ledger comprise at least two classes of node ([30], “…any transactions 104 submitted to blockchain 100 are validated by a set of validator nodes 300 associated with blockchain 100. For example, transactions 104 may be transmitted to one or more of the validator nodes 300 and may be shared between the validator nodes 300 for validation and consensus… In some aspects, nodes 200 that are not validator nodes 302 may perform processing such as, for example, receiving transaction submissions, providing member services, delivering events to applications, handling application programming interface (API) requests from users, or other similar functions. In this manner, the processing power of the validator nodes 302 may be preserved for generating new blocks, reaching consensus, and monitoring the other validator nodes 302…”; Figures 2, 3 where not all nodes comprise validator nodes)
a first class of node…for voting on decisions to change a smart contract recorded in the blockchain; and a second class of node without …voting on decisions to change a smart contract recorded in the blockchain ([30], “For example, transactions 104 may be transmitted to one or more of the validator nodes 300 and may be shared between the validator nodes 300 for validation and consensus… Each validator node 302 determines whether a transaction 104 is valid and whether the transaction 104 complies with the rules of the blockchain 100. The validator node 302 adds a plurality of the validated transactions 104 to a data block 102 and submits the data block 102 for consensus by all or some of the other validator nodes. The other validator nodes 302 then vote “for” or “against” appending the data block 102 containing the transactions 104 to the blockchain 100. A consensus of the set of validator nodes 300, e.g., a threshold number of identical votes “for” or “against”, is required to allow or deny the data block 102 to be appended to the blockchain 100…,” where the validator nodes vote, and the non-validator nodes are responsible for performing other functions as cited above.)
It would have been obvious to one of ordinary skill in the art to have combined the method and system for updating ledger states based on smart contracts as disclosed by Hunn, as modified to deploy a new contract with new code as disclosed by “Smart Contracts are Immutable — That’s Amazing”, with the further modification of utilizing classes of nodes to vote on appending blocks, as disclosed by Christidis, because such a method would enhance security and integrity of the entire blockchain (see Christidis, [4]).
Christidis discloses two classes of nodes (validator and non-validator), and further discloses that validator nodes vote whereas non-validator nodes do not vote, but rather perform other functions, as discussed above.  However, Christidis does not specifically disclose validator nodes provided with one or more cryptographic key pairs, or non-validator nodes without such identifiers for voting.  It is further noted that the ‘cryptographic key pairs’ are not specifically recited as being used in cryptographic functions to effect the ‘voting’, and are interpreted as comprising data which serve as identifiers for each validator node.  
However, Alas discloses a first class of node provided with one or more cryptographic key pairs for voting ([26], “…each member V1, V2, Vn of the validator set has an identifier Σ that is either directly, or, via a known transformation, indirectly readable and recognizable by other entities. Let Σi be the identifier for validator Vi. Each validator that validates a block that is entered into the blockchain 1000 thus also includes its identifier Σ as part of the data in the respective block…”; where it is noted that the cryptographic keys are interpreted as ‘identifiers’, as discussed above; it is further noted that Alas discloses only the validators having such identifiers- not any other nodes, as recited in the claims, “a second class of node without identifier for voting”; see also [24], which discloses that ledger nodes can be validator nodes, or in other embodiments, ledger nodes can be components other than validator nodes); [27], [28], “…the receipt also includes (either as a single transmission, or as a separate part of the receipt transmission) information sufficient to communicate the identifier(s) of the validator(s) of the block…. these identifiers preferably comprise a digital signature of each respective validator.”; [29], “…the receipts could even be, for example, PDF files (for example, including portions of the block data and/or metadata, or some other file) signed by PKI signatures of the validators…”; [55], “…This receipt will typically include a hash of the respective event …and any other chosen information, such as… the set of validators that validated the block (as shown by the signatures in the block)…”); Figure 2). It would have been obvious to one of ordinary skill in the art to have combined the method and system for updating ledger states based on smart contracts as disclosed by Hunn, as modified to deploy a new contract with new code as disclosed by “Smart Contracts are Immutable — That’s Amazing”, as modified to utilize classes of nodes to vote on appending blocks, as disclosed by Christidis, with the modification of validator identifiers/keys for digital signatures, as disclosed by Alas, because self-verification would have been enabled by inclusion of digital signature of each validator, which would have improved security and integrity of the method and system(see Alas, [28]).

With regard to claims 22 and 30, Hunn in view of “Smart Contracts are Immutable — That’s Amazing”, in further view of Christidis, in further view of Alas, disclose the limitations of claims 21 and 29 as discussed above.  Christidis further discloses said updating the ledger is dependent on the node identifying…that said decision to update the at least one blockchain by appending a new block is supported by at least a predetermined threshold number of said first class of nodes ([30], “…the other validator nodes 302 then vote “for” or “against” appending the data block 102 containing the transactions 104 to the blockchain 100. A consensus of the set of validator nodes 300, e.g., a threshold number of identical votes “for” or “against”, is required to allow or deny the data block 102 to be appended to the blockchain 100.”).  
Christidis discloses the node-voting feature, as cited, but does not specifically disclose that the block to be appended to the blockchain comprises an update to the at least one previously recorded term of said first smart contract. However, “Smart Contracts are Immutable — That’s Amazing” discloses the block to be appended to the blockchain comprises an update to the at least one previously recorded term of said first smart contract (page 6, paragraph 6, “…I then had to go back to the drawing board and modify my code to fix the problems. (I found other problems as well — I told you — I’m that type of programmer.) I then re-deployed my contract to a new Ethereum address.”, where the deployment of the contract to the blockchain comprises a reference to the decision to change the original, and the subsequent blocks representing transactions/state changes based upon the new contract similarly comprise references to the decision to change the original).
Christidis discloses updating based on identifying the decision is supported by a threshold number of nodes, as discussed above, but does not specifically disclose the identifying, using said cryptographic key pairs.  However, Alas discloses identifying, using said cryptographic key pairs ([23], “…there may be some plurality of validating entities, and at least some threshold number of them may be required to validate the event or block before the block is committed…”; [28], “…the receipt also includes (either as a single transmission, or as a separate part of the receipt transmission) information sufficient to communicate the identifier(s) of the validator(s) of the block. To enable self-verification, these identifiers preferably comprise a digital signature of each respective validator…,” [29], “…the identifiers therefore preferably are based on some secure protocol. For example, using a PKI-like public-private key system…”).


Claims 23, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US Publication 2018/0005186 ; where provisional 62/427553 has been checked for support and provides benefit of priority to 11/29/2016), in view of “Smart Contracts are Immutable — That’s Amazing”, downloaded from https://tjayrush.medium.com/smart-contracts-are-immutable-thats-amazing-and-it-sucks-e0fbc7b0ec16 2016, dated 2016 and attached as PDF file), in further view of Christidis (US Publication 2018/0096360), in further  view of Alas (US Publication 2018/0189312), in further view of Kasper (US Publication 2017/0323392).
With regard to claims 23 and 31, Hunn in view of “Smart Contracts are Immutable — That’s Amazing”, in further view of Christidis, in further view of Alas, disclose the limitations of claims 21 and 29 as discussed above.  Christidis further discloses appending a block extending the chain of blocks based on a highest … number of first class nodes that support the appending, the highest number meeting or exceeding at least a predetermined threshold number of said first class nodes ([30], “…the other validator nodes 302 then vote “for” or “against” appending the data block 102 containing the transactions 104 to the blockchain 100. A consensus of the set of validator nodes 300, e.g., a threshold number of identical votes “for” or “against”, is required to allow or deny the data block 102 to be appended to the blockchain 100.”).  
Christidis discloses the node-voting feature, as cited, but does not specifically disclose the block to be appended to the blockchain comprises a type of smart contract changes. However, “Smart Contracts are Immutable — That’s Amazing” discloses the block to be appended to the blockchain comprises a type of smart contract changes  (page 6, paragraph 6, “…I then had to go back to the drawing board and modify my code to fix the problems. (I found other problems as well — I told you — I’m that type of programmer.) I then re-deployed my contract to a new Ethereum address.”, where the deployment of the contract to the blockchain comprises a reference to the decision to change the original, and the subsequent blocks representing transactions/state changes based upon the new contract similarly comprise references to the decision to change the original, where the ‘type of smart contract changes’ is interpreted as deploying a new contract designed to correct errors in the first smart contract).
Christidis discloses extending a blockchain based on a threshold number of affirmative votes, as discussed above, but does not specifically disclose a policy for giving priority in the event of a split in the block chain.  
However, Kasper discloses, in the event of a split in the block chain, giving priority to extending the chain of blocks based on a highest number of first class nodes that support the extending ([73], “…A limited set of blockchain validating authorities (VAs) is defined for each block at the time the block is produced and these VAs are used to disambiguate any forks originating at that block. Each authority within the set can be understood to account for a specified percentage of the combined authority of the full VA set. Fork chains are evaluated by the percentage of the validating authority that has acknowledged each fork chain. The percentage of VA acknowledgement can be called the width of the fork chain. The fork chain with the highest percent acknowledgment is considered the widest chain and is accepted as the consensus chain (assuming the chain follows all other consensus rules)…”; where the ‘other consensus rules are interpreted as the ‘at least a predetermined threshold number’ of validators, as disclosed by Christidis, above.)  It would have been obvious to one of ordinary skill in the art to have combined the method and system for updating ledger states based on smart contracts as disclosed by Hunn, as modified to deploy a new contract with new code as disclosed by “Smart Contracts are Immutable — That’s Amazing”, as modified to utilize classes of nodes to vote on appending blocks, as disclosed by Christidis, as modified to include validator identifiers/keys for digital signatures, as disclosed by Alas, with the further modification of giving priority to a fork chain with highest percent validator acknowledgement, as disclosed by Kasper, because such a method would disambiguate any forks originating at a block (See Kasper, [73]).  


Claims 24, 25, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US Publication 2018/0005186 ; where provisional 62/427553 has been checked for support and provides benefit of priority to 11/29/2016), in view of “Smart Contracts are Immutable — That’s Amazing”, downloaded from https://tjayrush.medium.com/smart-contracts-are-immutable-thats-amazing-and-it-sucks-e0fbc7b0ec16 2016, dated 2016 and attached as PDF file), in further view of Christidis (US Publication 2018/0096360), in further  view of Alas (US Publication 2018/0189312), in further view of Christidis2 (US Publication 2018/0101560).
With regard to claims 24 and 32, Hunn in view of “Smart Contracts are Immutable — That’s Amazing”, in further view of Christidis, in further view of Alas, disclose the limitations of claims 21 and 29 as discussed above.  Christidis further discloses said blockchain records a smart contract according to which one or more of said nodes vote to support the recording ([30], [4]), as discussed above.  However, Christidis does not specifically disclose blockchain recording according to which one or more of said nodes are configured to remove a node from said first class of nodes, in response to one or more predetermined conditions being met.
Christidis discloses recording a smart contract as above, and Christidis2 discloses said blockchain records a transaction block ([21], “…With reference now to FIG. 3, any transactions 104 submitted to blockchain 100 are validated by a set of validator nodes 300 associated with blockchain 100. For example, transactions 104 may be transmitted to one or more of the validator nodes 300 and may be shared between the validator nodes 300 for validation and consensus. Each validator node 302 determines whether a transaction 104 is valid and whether the transaction 104 complies with the rules of the blockchain 100. The validator node 302 adds a plurality of the validated transactions 104 to a data block 102 and submits the data block 102 for consensus by the other validator nodes. The other validator nodes 302 then vote “for” or “against” appending the data block 102 containing the transactions 104 to the blockchain 100. A consensus of the set of validator nodes 300, e.g., a threshold number of identical votes “for” or “against”, is required to allow or deny the data block 102 to be appended to the blockchain 100.”)
 according to which one or more of said nodes are configured to remove a node from said first class of nodes, in response to one or more predetermined conditions being met ([5], [18], “…The present disclosure provides a build-in feedback mechanism for validator nodes of a blockchain to sanction the validator nodes that consistently “vote” in a manner that is does not match the ultimate consensus. For example, the voting of each validator node may be monitored and those validator nodes that consistently do not vote the way of the consensus may be sanctioned by reducing or removing the validator nodes role in future consensus decisions…” [38]).
It would have been obvious to one of ordinary skill in the art to have combined the method and system for updating ledger states based on smart contracts as disclosed by Hunn, as modified to deploy a new contract with new code as disclosed by “Smart Contracts are Immutable — That’s Amazing”, as modified to utilize classes of nodes to vote on appending blocks, as disclosed by Christidis, as modified to include validator identifiers/keys for digital signatures, as disclosed by Alas, with the further modification of removing validator nodes who consistently do not vote in the way of the consensus, as disclosed by Christidis2, because removing such ‘dissenting’ nodes can increase future processing speed (see Christidis2, [15]-[17], “…Because the network of validator nodes need only collect a certain number of identical “votes” before moving on to the next stage of consensus, the speed of consensus may be improved by using validator nodes that are likely to “vote” the same way.”).

With regard to claims 25 and 33, Hunn, in view of “Smart Contracts are Immutable — That’s Amazing”, in further view of Christidis, in further view of Alas, in further view of Christidis2, disclose the limitations of claims 24 and 32 as discussed above. Christidis2 further discloses said one or more predetermined conditions include support with a predetermined number of said nodes. ([24], “…In this case, the remaining validator nodes 302 of the network may wish to initiate (e.g., via a consensus decision) a process of sanctioning the “bad” validator node 302.”, where the recited ‘support’ is interpreted as referring to support for the removal of the node, as recited in claims 24, 32). 


Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US Publication 2018/0005186 ; where provisional 62/427553 has been checked for support and provides benefit of priority to 11/29/2016), in view of “Smart Contracts are Immutable — That’s Amazing”, downloaded from https://tjayrush.medium.com/smart-contracts-are-immutable-thats-amazing-and-it-sucks-e0fbc7b0ec16 2016, dated 2016 and attached as PDF file), in further view of Haldenby (US Publication 2017/0046652).
With regard to claims 26 and 34, Hunn, in view of “Smart Contracts are Immutable — That’s Amazing”, disclose the limitations of claims 19 and 27 as discussed above, but do not specifically disclose said distributed ledger records payment of taxes. It is noted that the description of data recorded in the ledger does not comprise a functional relationship to the method or system.  However, in the interest of compact prosecution, it is provided that Haldenby discloses said distributed ledger records payment of taxes ([149], “…in additional aspects, and through the competitive mining process, one or more of peer systems 160 may access a prior ledger block of the vehicle-specific, hybrid, blockchain ledger data structure (e.g., one confirming the titling of the connected vehicle in user 110's name and user 110's payment of appropriate taxes and registration fees to a governmental ministry of transportation or department of motor vehicles)…”).   It would have been obvious to one of ordinary skill in the art to have combined the method and system for updating ledger states based on smart contracts as disclosed by Hunn, as modified to deploy a new contract with new code as disclosed by “Smart Contracts are Immutable — That’s Amazing”, with the further modification of recording tax payments as disclosed by Haldenby, because such a method and system would protect sensitive data (see Haldenby [21]), and would further reduce lag time between actual asset conditions and the most current database records for the assets (see Haldenby [6]).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Adding Concurrency to Smart Contracts”, downloaded from 1702.04467.pdf (arxiv.org) , dated 2017, attached as PDF file.
Brown, US Publication 2017/0300872
Taparia, US Publication 2016/0275059

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685